Citation Nr: 1813906	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-05 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from April 1981 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in July 2016, when it remanded the Veteran's claim in order to obtain an additional etiological opinion.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In July 2016, the Board also remanded the issue of entitlement to service connection for status-post left orchiopexy.  An August 2016 rating decision granted service connection for status-post left orchiopexy.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for status-post left orchiopexy is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's lumbar spine disability is not etiologically related to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was provided with all appropriate notification in September 2009, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service medical records have been obtained, to the extent available.  

In November 2009, the Veteran received an examination that assessed his lumbar spine disability but did not offer an etiological opinion.  In February 2012, the Veteran underwent an examination with an etiological opinion.  In July 2016, upon review of the February 2012 examination report, the Board remanded the Veteran's claim in order to obtain an additional opinion addressing the etiology of the Veteran's lumbar spine disability.  An additional opinion was rendered in August 2016, which the Board finds adequately addresses the likely etiology of the Veteran's lumbar spine disability.  Thus, the Board concludes that the medical evidence of record, particularly the August 2016 examination report, is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Arthritis is a chronic disease, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service incurrence will be presumed for arthritis if manifested to a compensable degree within the year after active service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Turning to the facts in this case, in June 1983, the Veteran fell on his right shoulder and complained of pain in his upper back.  The Veteran received treatment for right shoulder pain in June 1983 and July 1983.  In July 1983, the Veteran waived his right to participate in a medical examination at his separation from service.  An examiner reviewed the Veteran's medical records and concurred that a physical examination was not required.  

Following service, the Veteran was involved in a motor vehicle accident (MVA) on August 7, 2001, at which time the Veteran complained of diffuse neck and low back stiffness, and the Veteran indicated that he had a history of chronic intermittent low back pain.  An x-ray examination showed a normal lumbar spine.  Later in August 2001, the Veteran complained of low back pain and denied a medical history of previous or similar medical complaints.  The Veteran indicated that he had not received a medical discharge from service.  In September 2001, the Veteran complained to a clinician that he experienced a significant onset of low back pain, particularly on the right side, about two and a half weeks following his August 2001 MVA.  The Veteran complained of a long history of back pain, which the Veteran primarily associated with a low-grade scoliosis.  The Veteran felt that he had experienced an increase in back pain following the August 2001 MVA.  The Veteran stated that his complaints of back pain began on August 7, 2001.  In a December 2001 chiropractic record, the Veteran was assessed with chronic/intermittent low back pain with a significant flare-up following his MVA.  In July 2007, the Veteran indicated that he had a one-week history of low back pain.  In April 2008, the Veteran indicated that he had a three-day history of back pain.  In June 2009, the Veteran denied experiencing any back pain.  

The Veteran filed his claim of entitlement to service connection in September 2009.  In October 2009, the Veteran indicated that he had a several-day history of back pain.  The Veteran underwent a VA examination in November 2009, at which time the Veteran claimed that he fell on his back in 1982.  The Veteran indicated that he developed chronic pain in his left lower back in 1984, following his separation from service.  The examiner diagnosed the Veteran with osteoarthritis and degenerative disc disease of the lumbar spine.

In January 2010, the Veteran's daughter stated that the Veteran's back problems first started in 1990.  In February 2010, the Veteran's friend stated that he became aware that the Veteran had a bad back in the early 1990s.  In June 2010, the Veteran stated that he injured his back in 1983 while playing sports.  The Veteran indicated that he sought medical attention from a chiropractor from 1983 until the mid-1990s, but the Veteran could not locate this clinician.  The Veteran received treatment for low back pain again in the late 1990s.   The Veteran indicated that he was involved in an MVA in 2001 that aggravated his existing back disability.  In June 2010, the Veteran's spouse indicated that the Veteran sought medical treatment for a back disability "sometime prior to 1986" and continued seeking medical attention throughout the 1990s.  In June 2010, the Veteran's friend stated that the Veteran injured his back in 1983.  

The Veteran underwent an additional VA examination in February 2012, at which time the examiner diagnosed the Veteran with spondylosis.  The examiner noted that the Veteran stated that he injured his back and right shoulder while playing flag football in June 1983.  The examiner noted that the Veteran stated that he was treated for a separation for the shoulder and a soft tissue injury of the lower back.  The Veteran treated his back pain with chiropractic care.  The examiner opined that the Veteran's back disability was less likely than not related to his claimed in-service injury, event, or illness.  As a rationale for this opinion, the examiner noted that almost 30 years had elapsed since the time of the Veteran's initial injury.  The Veteran had developed some degenerative changes of the lumbar spine, which would be normal for someone, like the Veteran, who had to spend most of his working days walking and carrying heavy loads.  The examiner noted that a back strain did not usually result in degenerative changes of the lumbar spine, and there was no "definite" linkage in this case.  

In February 2015, the Veteran complained of a 20-year history of low back pain.  The Veteran underwent an additional examination in August 2016, at which time the examiner diagnosed the Veteran with degenerative arthritis of the spine.  The veteran reported that he developed a lumbosacral sprain of the spine while serving on active duty as a security specialist.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records showed that the Veteran suffered an acute upper back injury in June 1983 following a fall.  Later assessments in June 1983 and July 1983 showed no complaints relating to the Veteran's back.  The examiner noted that acute upper back strain did not result in degenerative joint disease of the lumbosacral spine.  Instead, the Veteran's back disability was more likely than not secondary to the effects of aging and the Veteran's post-service occupational and recreational activities.  

Turning to an evaluation of this evidence, the evidence shows that the Veteran currently has a lumbar spine disability, and he experienced a fall during active duty service.  With both a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's current lumbar spine disability and his in-service experiences.  To that end, the Board places great probative weight in the opinion of the August 2016 examiner that the Veteran's lumbar spine disability was not likely related to his service.  This opinion was offered by a medical professional and considered the Veteran's contentions and the pertinent lay and medical evidence of record.

To the extent that the Veteran believes that his lumbar spine disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing back pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a lumbar spine disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's lumbar spine disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by medical professionals and concerned the functioning of the Veteran's orthopedic system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his lumbar spine disability, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's lumbar spine until the Veteran's August 2001 MVA, which occurred approximately 18 years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the current lay contentions that the Veteran experienced symptoms associated with his lumbar spine disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for 18 years following service.  Furthermore, at no time before the Veteran's September 2009 claim for service connection did the Veteran associate his back pain with his active duty service, nor did he complain of a history of back pain extending back to 1983.  While the Veteran was asked about his military service in conjunction with his August 2001 treatment following his MVA, the Veteran did not associate his symptoms of back pain with such service, nor did he indicate that his symptoms had persisted since service.  In subsequent chiropractic treatment records from July 2007, April 2008, and June 2009, the Veteran complained of brief durations of back pain, and not a history of back pain extending back to his 1983 separation from service.  Furthermore, the Veteran declined the opportunity to participate in a separation examination, which weighs against a finding that the Veteran suffered from symptoms of a back disability at that time.  The Board thus finds that the weight of the evidence does not support a finding that the Veteran experienced symptoms of a lumbar spine disability continuously since service.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a lumbar spine disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against granting service connection for a lumbar spine disability, and the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


